Citation Nr: 0820765	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-16 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to January 29, 2003, 
for the grant of a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to April 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to a TDIU, effective January 29, 2003.  A notice 
of disagreement was filed in September 2004 with respect to 
the effective date assigned, a statement of the case was 
issued in March 2006, and a substantive appeal was received 
in April 2006.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of gunshot 
wound, left knee, post-traumatic flexion contracture, rated 
30 percent disabling from April 9, 1992; skin graft donor 
site scar, right thigh, rated noncompensably disabling, 
effective April 9, 2002; scar tissue, painful, left leg, 
rated 10% disabling, effective August 2, 2002; and post-
traumatic stress disorder (PTSD), rated 70 percent disabling, 
effective January 29, 2003.

2.  Prior to January 29, 2003, the veteran's service-
connected disabilities did not meet the schedular criteria 
for TDIU, and such disabilities did not render him 
unemployable.


CONCLUSION OF LAW

The criteria for entitlement to assignment of an effective 
date prior to January 29, 2003, for the grant of TDIU 
benefits have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In November 2003, the veteran filed 
a claim for a TDIU, and thereafter a VCAA letter was issued 
in January 2004 pertaining to such claim.  The veteran's 
appeal stems from an April 2004 rating decision which granted 
entitlement to a TDIU, effective January 29, 2003.  The 
veteran perfected an appeal as to the effective date 
assigned.  Entitlement to an earlier effective date is a 
downstream issue from that of an increased rating (for which 
a VCAA letter was duly sent in January 2004) and thus another 
VCAA notice was therefore not required.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The January 2004 VCAA letter notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  Specifically, the veteran was 
informed that VA is responsible for obtaining any relevant 
records from any Federal Agency, and would make reasonable 
efforts to obtain relevant records not held by a Federal 
Agency, such as state or local government, private medical 
facilities, or current or former employers.  The veteran was 
informed that he must provide enough information so the 
relevant records could be requested.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
claims folder contains the veteran's post-service medical 
records and documentation pertaining to his claim of service 
connection for PTSD and a TDIU.  The Board notes that in the 
September 2004 Notice of Disagreement, the veteran's 
representative refers to an "enclosed" Notice of Decision 
from the Social Security Administration (SSA).  The Board 
notes that it does not appear that the representative 
enclosed such document, and the Notice of Decision and other 
SSA records are not of record.  The Board has determined that 
obtaining such records is unnecessary, as the date that SSA 
determined that the veteran was disabled is irrelevant to the 
effective date assigned to the grant of a TDIU.  Even if the 
SSA determined that the veteran's PTSD rendered him totally 
disabled prior to January 29, 2003, the veteran did not file 
a claim of service connection for PTSD prior to such date; 
thus as a matter of law, service connection could not be 
established prior to such date.  See 38 C.F.R. § 3.400; see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Retrieving such records would result in no benefit to the 
veteran as such finding by SSA would have no bearing on the 
date assigned to the grant of a TDIU.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  There is otherwise no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris, 12 Vet. at 420.  A TDIU claim is an 
alternate way to obtain a total disability rating without 
recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

A review of the record reflects that the veteran was awarded 
a TDIU in an April 2004 rating action, effective from January 
29, 2003, which constitutes the effective date assigned to 
the award of service connection and a 70 percent rating for 
PTSD.  The veteran now seeks to establish entitlement to an 
earlier effective date for a TDIU.  

The veteran's service-connected disabilities are as follows:  
residuals of gunshot wound, left knee with post-traumatic 
flexion contracture rated 30 percent disabling effective 
April 9, 1992; scar tissue, painful, left leg, rated 10 
percent disabling, effective August 2, 2003; and, skin graft 
donor site scar, right thigh, rated noncompensably disabling, 
effective April 9, 1992; and PTSD, rated 70 percent 
disabling, effective January 29, 2003.  As such, his combined 
evaluation is 80 percent effective January 29, 2003.

On January 29, 2003, the veteran filed a claim of service 
connection for PTSD.  Per an October 2003 rating decision, 
service connection was established for PTSD, and a 70 percent 
disability was assigned effective January 29, 2003, the date 
of receipt of his claim.  

On November 21, 2003, the veteran filed a statement 
contending that he was unemployable due to his PTSD.  
Thereafter, on November 25, 2003, the veteran filed a VA Form 
21-8940, Compensation Based on Unemployability, in which he 
stated that his PTSD prevented him from securing or following 
any substantially gainful occupation.  He stated that his 
disability affected his full time employment on November 14, 
2001, and he last worked full time on November 14, 2001, and 
he became too disabled to work on November 14, 2001.

Per an April 2004, rating decision, entitlement to a TDIU was 
granted effective January 29, 2003.  Such effective date 
corresponds to the date service connection and a 70 percent 
disability rating for PTSD was established.  

The basis of the veteran's claim for an earlier effective 
date is that the SSA determined that he was disabled 
effective November 1, 2001, and per his representative his 
"severe" disabilities were listed as PTSD and a gunshot 
wound.  The veteran's representative argues that in light of 
such finding by the SSA, the effective date can be assigned 
effective January 29, 2002, one year prior to the claim.  The 
provision that the veteran's representative cites to in 
support of such contention is 38 C.F.R. § 3.400 (o), which 
states that an increase may be granted one year prior to the 
request for an increase if it is factually ascertainable that 
the condition increased in severity.

Such finding by the SSA, however, is irrelevant to the 
effective date assigned to the grant of a TDIU.  The veteran 
filed a claim of service connection for PTSD on January 29, 
2003, he did not file a claim for an increased rating for his 
service-connected residuals of gunshot wound, left knee.  Not 
until effective January 29, 2003, did the veteran's 
disabilities constitute an 80 percent combined evaluation 
meeting the schedular criteria for a TDIU.  Prior to such 
date, his disabilities did not meet the schedular criteria 
for a TDIU.  

The basis of the veteran's November 2003 claim for a TDIU was 
that his PTSD alone rendered him unemployable; he did not 
contend that his other service-connected disabilities 
rendered him unemployable.  As service connection for PTSD 
was only established effective January 29, 2003, that is the 
date that his combined evaluation met the schedular criteria 
for a TDIU.  Even if his PTSD rendered him unemployable prior 
to January 29, 2003, the evidence does not reflect nor does 
the veteran contend that he had filed a claim of service 
connection for PTSD prior to such date.  Except as otherwise 
provided, the effective date of an evaluation and an award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim or a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  Thus, as a claim 
of service connection for PTSD was not filed prior to January 
29, 2003, 38 C.F.R. § 3.400(o) is inapplicable.  

Upon receipt of the November 2003 claim of unemployability, 
the RO also assessed the severity of the veteran's service-
connected residuals of gunshot wound, left knee.  The veteran 
underwent a VA examination of the left knee in January 2004, 
and although the examiner opined that that the physical 
limitations of the veteran's left knee precluded his ability 
to obtain and maintain employment requiring prolonged 
standing, prolonged walking, bending, stooping, running or 
climbing, his condition did not preclude clerical or non-
physically demanding forms of employment.  While it is clear 
that his knee had some effect on his ability to maintain 
certain forms of employment, the evidence did not reflect 
that he was unemployable solely due to his service-connected 
left knee disability.  Thus, it was not factually 
ascertainable during the one year period prior to the 
veteran's November 2003, TDIU claim that his service-
connected left knee disability had increased in severity so 
as to preclude substantially gainful employment.  

Prior to January 29, 2003, his disabilities did not render 
him eligible to meet the specific schedular standards to 
warrant the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a), and the evidence did 
not establish that the veteran was unemployable solely by 
reason of service-connected disabilities under § 4.16(b) 
prior to January 29, 2003, as service connection was not in 
effect for PTSD until January 29, 2003.  Accordingly, an 
effective date prior to January 29, 2003, for a TDIU is 
clearly not warranted.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


